*143Order, Supreme Court, Bronx County (John Byrne, J.), entered February 26, 2003, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff failed to demonstrate that the municipality, through promises or actions, had assumed an affirmative duty to act on his behalf; that the municipality or its agents knew that inaction could lead to harm; that there was some form of direct contact between him and the municipality’s agents; and that he had relied on the municipality’s affirmative undertaking (Cuffy v City of New York, 69 NY2d 255, 260 [1987]). Concur—Nardelli, J.E, Saxe, Ellerin and Friedman, JJ.